Citation Nr: 1809276	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension, to include as secondary to a cardiovascular disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability, to include blood clots.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to a cardiovascular disability.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1961 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Concerning the claim to reopen a claim for service connection for a cardiovascular disability, entitlement to service connection for a heart disability was initially denied in a November 1991 rating decision which the Veteran appealed.  The claim was subsequently denied in a January 1993 Board decision, which specifically noted, in part, that Veteran had reported a history of blood clots in his legs which he alleged became dislodged and precipitated the development of a heart murmur.  The Veteran appealed the January 1993 Board decision, and in August 1996, the United States Court of Appeals for Veterans Claims issued a decision denying the appeal and, in pertinent part, found that although the Veteran offered his opinion that he suffered from blood clots, that blood clots were caused by his skin condition, and that such clots caused a heart condition, he was not, as a layperson, competent to offer a medical opinion as to the cause of his heart murmur.

In this regard, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

As described above, with respect to the current issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability, the Board notes that the claim was previously denied as the Veteran was not competent, as a layperson, to offer a medical opinion as to the cause of his heart murmur, including that such was due to blood clots.  Currently, the Veteran has described the same symptoms as previously described in conjunction with his claim for a heart disability due to blood clots.  In other words, the current claim for blood clots is not based on a separate or distinct diagnosis, and symptoms or facts from the Veteran's prior claim, characterized as heart disability, encompassed the argument regarding blood clots.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for blood clots.  In this regard, Board has recharacterized the two separate current claims, for a heart disability and for blood clots, broadly as a single claim for any cardiovascular disability, to include blood clots.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In February 2014, the Veteran testified before a Decision Review Officer and in July 2016, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the claims file.

The issues of entitlement to service connection for gout, entitlement to service connection for hypertension, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability, to include blood clots, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate the Veteran has a diagnosis of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Additionally, although, in pertinent part, the remand below directs attempts be made to obtain additional service treatment records, VA treatment records and private medical records, there is no indication these records would potentially be relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, or that such would impact the outcome of this claim.  In this regard, there is no indication that the Veteran has sought VA treatment proximate to or during the pendency of his claim for service connection for an acquired psychiatric disorder.  Additionally, the remand directive for private medical records is specific to the Veteran's cardiovascular and gout treatment, rather than an acquired psychiatric disorder.  Furthermore, as the Veteran's claim for service connection for an acquired psychiatric disorder turns on whether he has a current disability, any additional service treatment records would not change the outcome of the decision.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As set forth in his July 2016 testimony, the Veteran asserts that he has a psychiatric disorder that is related to his service-connected skin disability.  Specifically, he asserts that, as a result of the manifestations of his skin disability, he was limited in his ability to be seen in public due to the reaction of others to his appearance, and that this led to feelings of anger.  He also expressed he experienced feelings of frustration with the ineffectiveness of treatment he had received for his service-connected skin disability.  Additionally, during the July 2016 Board hearing, the Veteran's representative requested a medical examination to determine whether or not the Veteran had a diagnosed psychiatric condition; however, he also indicated the Veteran had seen a psychiatrist in the past as to the issue of whether or not a psychiatric disorder was related to his skin condition.  In this regard, as discussed below, an August 2014 mental disorders disability benefits questionnaire has already been obtained and is of record.  

Turning to the first element of service connection for an acquired psychiatric disorder, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has not been diagnosed with an acquired psychiatric disorder.  In this regard, the Veteran was afforded a mental disability benefits questionnaire in April 2014.  The April 2014 VA examiner explicitly did not endorse a diagnosis of any acquired psychiatric disorder.  The April 2014 VA examiner found, in part, the Veteran did not meet the criteria for any mental health disorder and further noted the Veteran was surprised by the nature of the examination.  

The April 2014 VA examiner's findings are consistent with the other clinical evidence of record which does not reflect any treatment for, or complaints related to, an acquired psychiatric disorder.  During the July 2016 Board hearing, the Veteran also reported that he saw a psychiatrist in the late 1970s; however, he testified that after he was seen he was never given any follow-up treatment and did not know if the appointment was documented in his medical records.  In this regard, even if such record existed, such would not be probative evidence of a diagnosis of a current acquired psychiatric diagnosis as such would be dated decades prior the current claim received in March 2009.  Romanowsky, 26 Vet. App. at 293.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to a psychiatric diagnosis, the Veteran is not considered competent to provide a diagnosis in this case.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of him senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within Veteran's realm of personal knowledge whether he had feelings of frustration and anger due to his service-connected skin disability, as reported in July 2016 testimony.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as clinical diagnosis of an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the April 2014 examiner has medical training and knowledge and did not endorse a psychiatric diagnosis, even with consideration of the entire evidence of record. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a diagnosis for an acquired psychiatric disorder.  As such, service connection for an acquired psychiatric disorder is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to an acquired psychiatric disorder, and thus, further discussion of the in-service incurrence, nexus elements, or as secondary to a service-connected disability, is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Pursuant to VA's duty to assist additional development is required for the Veteran's remaining claims.

With regard to service connection for a cardiovascular disability, in July 2016 testimony, the Veteran reported in-service treatment from the Bad Cannstadt Army Hospital in Stuttgart, Germany.  Review of the record reflects the Veteran's service treatment records are not complete, although prior attempts to obtain such records have been made.  In this regard, most recently, in April 2009, a Personnel Information Exchange System (PIES) request to obtain such records did not yield any results; however, this request may have utilized an incorrect code.  Further, while the Veteran submitted a National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) in conjunction with his claim, he was not advised of alternative documents that he may submit to support his claim.  See VA Manual M2-1MR, Part III, Subpart iii, Chapter 2, Section E.  Accordingly, another attempt to obtain additional service treatment records, to include from the Bad Cannstadt Army Hospital in Stuttgart, Germany, or the appropriate hospital record archive, would be useful.  Also, the Veteran must be informed of alternative evidence to support his claim.

Also, pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C. § 5103A (c)(2).  In July 2016 testimony, the Veteran reported he was denied treatment by the Wilmington VA Medical Center (VAMC) in 1964, which is of record.  He also testified that he received treatment in 1967 from the Wilmington VAMC, including for manifestations of pain that his representative linked to gout.  He further testified that, in 1967 or 1968, he received treatment for blood clots.  In this regard, in a June 1977 statement the Veteran reported, in part, one VA physician told him that if the "blood clot" problem started, to come to receive treatment.  A review of the record reflects the earliest VA treatment records associated with the claims file are dated in 1971.  Although the record reflects that an attempt has previously been made to request such records, a January 1971 VA treatment record, noted in pertinent part, that the Veteran had had past treatment from the Wilmington VA Hospital outpatient area and referenced treatment for lesions in December 1970 and a herniated disc in 1968.  

Additionally, the record includes an April 2002 statement from a former VA employee, in which he stated that the Wilmington VAMC had multiple files for the Veteran rather than a consolidated record.  Also, in an April 2002 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran referenced treatment from October 1964 to the present from the Wilmington VAMC as well as VA facilities in Atlanta, Georgia, Texarkana, Texas, Texarkana, Arkansas, Tampa, Florida and Tennessee.  

Futhermore, in a March 2009 statement, the Veteran reported, in part, that in August 2008 he needed heart surgery and received a month of VA treatment in Baltimore and was also denied treatment at a VA facility in Washington D.C. due to a dispute as to which facility would provide reimbursement.  In a January 2015 statement, the Veteran's daughter reported the Veteran received treatment for a heart condition at the Baltimore VA hospital for one month, and was then transferred by ambulance to Walter Reed Army Hospital in Washington D.C.  Thus, on remand, any and all VA treatment records, to include from Wilmington VAMC and VA facilities in Atlanta, Georgia, Texarkana, Texas, Texarkana, Arkansas, Tampa, Florida and Tennessee, from 1964 (not already of record), and from the Washington D. C. VAMC and Baltimore VAMC in 2008, as well as any records from Walter Reed Army Hospital, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Additionally, in July 2016 testimony, the Veteran reported he received private medical treatment for gout from Dr. A. F. located in Newark, Delaware.  Furthermore, in a March 2009 statement, the Veteran reported heart surgery in August 2008 from Christiana Hospital in Newark, Delaware.  The record does not reflect these records have been obtained.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Finally, the Veteran has claimed service connection for diabetes mellitus, type II, and hypertension both as secondary to a cardiovascular disability.  See 38 C.F.R. § 3.310.  Thus, these claims are inextricably intertwined with the appeal to reopen a claim of entitlement to service connection for a cardiovascular disability, which is remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of these claims must be deferred pending resolution of the action requested below as to the cardiovascular claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the National Personnel Records Center (NPRC), and other appropriate sources, as necessary in order to obtain any of the Veteran's outstanding service treatment records, to include from the Bad Cannstadt Army Hospital in Stuttgart, Germany.  There should be verification that the correct inquiry code is utilized.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  Additionally, the Veteran must be notified of alternative evidence he may submit in support of his claim.

2.  Obtain any and all of the Veteran's VA treatment records, to include from the Wilmington VAMC and VA facilities in Atlanta, Georgia, Texarkana, Texas, Texarkana, Arkansas, Tampa, Florida, and Tennessee, from 1964 (not already of record), and from the Washington D. C. VAMC and Baltimore VAMC in 2008, as well as any records from Walter Reed Army Hospital, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Provide the Veteran with VA Form, 21-4142, Authorization and Consent to Release Information to VA, to identify all relevant treatment from private health care providers, to include Dr. A. F. located in Newark, Delaware and from Christiana Hospital in Newark, Delaware, dated in August 2008.  The letter accompanying the VA Form 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Finally, after undertaking any other development deemed appropriate, to include as a result of the above actions, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


